          Case 1:21-cv-02381-DLC Document 6 Filed 04/13/21 Page 1 of 1




                      Melwani & Chan LLP
                                 1180 Avenue of the Americas, 8th Floor
                                        New York, NY 10036
                                           (212) 382-4620


                                               April 13, 2021

VIA ECF

The Honorable Denise L. Cote
United States District Court
Southern District of New York
500 Pearl Street, Room 1910
New York, New York 10007

       Re:     Wang v. MDC Partners Inc., et al., 1:21-cv-1126-DLC
               McKinnon v. MDC Partners Inc., et al., 1:21-cv-2381-DLC

Dear Judge Cote:

        We represent plaintiff Wang in the first above referenced action and Joshua Lifshitz
represents Plaintiff McKinnon in the second above referenced action. The plaintiffs in the above
actions submit this letter to respectfully request an adjournment of the initial pretrial conference
currently scheduled in these actions for April 16, 2021 at 3:00pm. We have spoken with counsel
for defendants who informed us that defendants do not oppose this request.

        Plaintiff Wang commenced her individual action by filing a complaint on February 8,
2021, challenging certain disclosures in the Registration Statement (“Registration Statement”) on
Form S-4 filed with the Securities Exchange Commission in connection with the proposed
acquisition of MDC Partners Inc. (“MDC”) by Stagwell Media LP (“Stagwell”). Plaintiff
McKinnon commenced his individual action by filing a complaint on March 18, 2021, similarly
challenging certain disclosures in the Registration Statement. Since then, counsel for the parties
have been in discussions concerning potential additional disclosures to be made by MDC that
would moot the complaints. Accordingly, plaintiffs jointly request that the Court adjourn the
conference until May 14, 2021 while the parties continue their discussions.

                                                        Sincerely yours,




                                                        Gloria Kui Melwani
cc:    Joshua M. Lifshitz, Esq.
       Mark E. McDonald, Esq.
